                                                             1    BLAKE J. RUSSUM (SBN 258031)                                          CLOSED
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                             2    1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063
                                                             3    Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                             4    Email:      blake.russum@rmkb.com
                                                             5    Attorneys for Defendant
                                                                  LINCOLN NATIONAL LIFE INSURANCE
                                                             6    COMPANY
                                                             7
                                                             8                             UNITED STATES DISTRICT COURT
                                                             9                            CENTRAL DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10                                   WESTERN DIVISION
                                                             11
                                A Professional Corporation




                                                             12   ALICIA PEREZ,                                Case No. 2:18-cv-07422 CAS(JCx)
                                      Redwood City




                                                             13                      Plaintiff,                [PROPOSED] JUDGMENT
                                                             14   v.
                                                             15   LNCOLN NATIONAL LIFE
                                                                  INSURANCE COMPANY; and DOES
                                                             16   1 to 10, inclusive,
                                                             17                      Defendant.
                                                             18
                                                             19            This action came on regularly for a bench trial on September 17, 2019, at

                                                             20   9:30 a.m., in Courtroom 8D of the above-entitled Court, the Honorable District

                                                             21   Judge Christina A. Snyder, presiding. The matter was submitted to the Court for

                                                             22   decision, and, after deliberation and good cause appearing, the Court issued its

                                                             23   Minute Order, docket document number 35, finding in favor of Defendant Lincoln

                                                             24   National Life Insurance Company. The Court having GRANTED Defendant

                                                             25   Lincoln National Life Insurance Company’s motion for judgment pursuant to

                                                             26   Federal Rule of Civil Procedure 52, it is ORDERED, ADJUDGED, AND

                                                             27   DECREED as follows:
                                                                  ///
                                                             28
                                                                                                                                      [PROPOSED] JUDGMENT
                                                                  4827-0972-1512.1
                                                                                                                                  CASE NO. 2:18-CV-07422 CAS
                                                             1             Judgment is HEREBY ENTERED in favor of Defendant Lincoln National
                                                             2    Life Insurance Company and against Plaintiff Alicia Perez. Each side to bear its
                                                             3    own attorneys’ fees and costs.
                                                             4             IT IS SO ORDERED.
                                                             5
                                                                  Dated:_October 4, 2019 ________________
                                                             6
                                                             7                                          Honorable Christina A. Snyder
                                                                                                        Judge of the United States District Court
                                                             8
                                                             9
Ropers Majeski Kohn & Bentley




                                                             10
                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                                   [PROPOSED] JUDGMENT
                                                                  4827-0972-1512.1                        -2-                  CASE NO. 2:18-CV-07422 CAS
